DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss et al US Patent Pub. 2015/0335429 A1.
NOTE: see below for the Examiner’s interpretation of the one intermediate component (see below) and more intermediate components (first intermediate component is element 140, shown in figure 11B between the frame (120) and the leaflets (132) and the second intermediate component is element 140, shown in Figure 10A, between the frame 120 and frame 110, therefore creating “more intermediate components”).
	Regarding claims 1 and 20, Morriss et al discloses a heart valve prosthesis (100) for replacing a native mitral valve, comprising: a self-expanding frame (110) having an upper region, an intermediate 
	Regarding claim 3, the Examiner interpreted the upper anchoring feature as element 170.  See Fig. 10A showing elements 170 disposed along the upper region of the self-expanding frame.
	Regarding claim 4, the device is capable of being placed higher that Fig. 10B is shown so elements 170 can be in the native mitral annulus.
	Regarding claim 5, see paragraph 0184 disclosing pericardium tissue.
	Regarding claim 6, see Fig. 10A.
	Regarding claim 7, see paragraph 0223.
	Regarding claim 8, see element 121 as the locking tabs.  Nowhere in the claim, disclose the tabs are in the expanding frame.  It only say are adjacent to the expanding frame.
	Regarding claim 9, see Fig. 10A showing the tabs having a larger configuration.
	Regarding claim 10, the intermediate components (140 and 140) covering the frame 120 form one or more pockets between the valve body (120) and the expanding frame (110).  The Examiner 
	Regarding claims 11-12, the Examiner’s interpretation of fully enclosement is the following: the fibers of the fabric are capable of fully enclosing multiple openings.
	Regarding claims 13-15, see figure below.
	Regarding claim 17, the Examiner interpreted the inner frame as the inner surface and the outer frame as the outer surface.
	Regarding claim 18, the self-expanding frame has a conical configuration.
	Regarding claim 19, see element 170 showing a two prongs configuration.


    PNG
    media_image1.png
    612
    1041
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    587
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss et al US Patent Pub. 2015/0335429 A1.
	Morriss et al disclose the invention substantially as claimed.  However, Morriss et al does not disclose a skirt having wires formed from a resilient material for allowing the skirt to retain a particular shape.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the Morriss et al skirt by adding a plurality of wires because Applicant has not disclosed that by having a plurality of resilient wires provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the non-resilient wires because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Morriss et al reference to obtain the invention as specified in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/30/21